Griffin, J.
(dissenting). Petitioner, Jerry T. Good-ridge, appeals as of right a circuit court order affirming the termination of his civil service employment as the fire chief of Ypsilanti Township. I would affirm.
i
More than ten years ago, petitioner, then fire chief of Ypsilanti Township, perpetrated a fraud against the citizens of Ypsilanti Township. In April 1986, petitioner conspired with members of the Ypsilanti Township Civil Service Commission (ytcsc) to falsify a fist of the most qualified applicants for four new firefighter positions. On April 23, 1986, the fraudulent list was certified by the ytcsc and thereafter submitted to Ypsilanti Township Supervisor Ron Allen. The top four applicants, as certified by the ytcsc, were thereafter hired as firefighters by the township. It is undisputed that, at the time of hiring, Supervisor Allen had no knowledge of the fraud committed by petitioner and the YTCSC members.
On October 16, 1986, charges of neglect of duty, dishonesty, and misconduct were filed against petitioner. In a letter signed by Supervisor Allen and six members of the township board, petitioner was charged as follows:
As the result of an investigation into the irregularities surrounding the written Civil Service examination for firefighters in November of 1985, the conducting of the oral interviews in January, February and March of 1986 and the establishment of the eligibility list for the hiring of firefighters in April of 1986, it has been determined by the Ypsilanti Township Board that you are guilty of certain acts of neglect of duty, dishonesty and misconduct. The facts surrounding your involvement in these matters were first *161reported to the Township Supervisor on July 23, 1986 and have been the subject of subsequent investigations since then by the Washtenaw County Prosecutor’s Office and the Township Attorney.
It is the determination of the Township Board that your commission of these acts requires the termination of your employment as Fire Chief. Therefore, pursuant to the provisions of the Michigan Civil Service Act, the following charges are filed against you and with the Ypsilanti Township Civil Service Commission:
1. That on or about April 21, 1986, you met with Civil Service Commissioner Ronnie Peterson and discussed altering, with no basis, the Civil Service eligibility list that had already been prepared by the Civil Service Commission. That you aided Mr. Peterson in preparing an altered list that contained names of individuals who had never taken the written test nor the oral exam to be eligible for hire. That you were aware that these alterations were made and had your secretary type up the new but fraudulent list. These actions were never reported to the Fire Commissioner or any other Township Official as the responsibilities of your position would require.
2. That you personally took this fraudulent eligibility list to the home of Civil Service Commissioner Lester Wallen and attempted to get him to sign this fraudulent list so that it would become the official list for the hiring of firefighters.
3. That Mr. Wallen informed you at that time that the list you had presented him was fraudulent as it contained names of individuals to be hired who had never taken the written or oral exam. That you chose to ignore this warning, never investigated this matter further, nor informed the Fire Commissioner or any other Township Official of this obvious attempt to falsify the eligibility list.
4. That on April 22, 1986, you were involved in a meeting in which Commissioner Peterson, Commissioner Wallen, and Police Coordinator Owings were also present. At this meeting the fraudulent list was discussed and the possible criminal acts involved were discussed. You, however, never reported this meeting to any Township official, nor your *162involvement in this fraudulent conduct until after Mr. Wallen made a report of your activities on July 23, 1986.
5. That on October 1, 1986, as part of the Township Board’s investigation by a Board Subcommittee you were asked certain questions concerning your involvement in the above matters. In response to these questions, you materially misrepresented to this Township Board subcommittee certain facts concerning your awareness that the list given to you by Commissioner Peterson was fraudulent; what Commissioner Wallen told you when you tried to get him to sign the fraudulent list; the subjects discussed in the meeting on April 22, 1986 and the warning Commissioner Wallen gave at this meeting about possible illegal action involving altering and preparing a fraudulent list.
The above acts of dishonesty, neglect of duty and acts of nonfeasance merit severe disciplinary action. For these reasons, we are hereby filing these charges with the Civil Service Commission requesting the termination of your employment for the above reasons.
Between December 1986 and the spring of 1987, all three members of the ytcsc who certified the fraudulent list resigned from the civil service commission. One ytcsc member, Ron Peterson, was convicted for his role in the fraud. Following the resignations, an entirely new panel was appointed to the Ypsilanti Township Civil Service Commission. The new commission consisted of Joe E. Hall, Robert Pifer, and Roger Simpson. The newly constituted YTCSC convened a hearing on the charges against petitioner, which commenced on May 11, 1987. In the ensuing months, Hall, Pifer, and Simpson heard and saw the live witnesses and received over 2,000 pages of testimony. On December 8, 1987, the ytcsc unanimously sustained counts one, two, three, and four of the charges filed by Supervisor Allen against petitioner. The YTCSC panel unanimously affirmed the termination *163of Goodridge’s employment as fire chief. The ytcsc “Opinion and Order Sustaining the Termination of Respondent’s [now petitioner’s] Employment” states in pertinent part as follows:
This Commission has heard the presentation of evidence, oral and documentary, at the hearing of this matter, which commenced on May 11, 1987 and concluded on November 11, 1987, has had the opportunity to assess the demeanor and credibility of the numerous witnesses who testified, and has carefully deliberated as to the charges raised by the October 16, 1986 letter of termination by the Township official with removal authority, Ron Allen. For the reasons which follow, we sustain the action of the Township Supervisor in terminating the employment of Respondent [Goodridge].
* * *
With respect to the first charge ... we find that the evidence amply sustains the Township Supervisor’s charge that Respondent [Goodridge] encouraged and aided Civil Service Commissioner Ronnie Peterson in preparing an altered list for hiring of firefighters. Indeed, perhaps the strongest evidence of respondent’s involvement is found in admissions by Respondent [Goodridge] himself.. . .
We find that it is indisputable that Respondent [Good-ridge], as charged, participated in the preparation of an altered hiring list. . . .
We find that charge number three is supported by the evidence, and, as stated in our concluding remarks addressed to the first charge, that Respondent [Goodridge] failed to investigate the situation or to report it to his superior, Ron AUen, or to any member of the Ypsilanti Township Board.
*164We feel that the testimony of Harold Owings and Lester Wallen clearly establish that serious problems with the hiring lists were discussed at that meeting, at which Respondent [Goodridge] was present. . . and that he [Goodridge] failed to take appropriate action by notifying the Township Supervisor or the Township Board of the precise nature of the difficulties.
Respondent knew that a confrontation existed with respect to the matter of firefighter eligibility lists, and he should have been concerned enough, in his capacity as Fire Chief, to report the meeting’s content to his superior, Mr. Allen, or to members of the Township Board. [Emphasis added.]
At the hearing, the panel members, Hall, Pifer, and Simpson, heard Supervisor Allen testify that he first learned of Goodridge’s involvement in the fraudulent hiring list on July 22, 1986. Allen’s testimony in this regard was unrebutted.
n
On appeal to the circuit court, the decision of the YTCSC was affirmed. However, on further appeal, this Court reversed, holding that the charges were barred by the ninety-day statute of limitations of the firemen’s and policemen’s civil service act, MCL 38.514; MSA 5.3364. The majority construed the statute of limitations as not containing a discovery provision. Goodridge v Ypsilanti Twp Bd, 209 Mich App 344; 529 NW2d 665 (1995). 1 The Supreme Court reversed, holding that the charges are timely “if filed within *165ninety days of the time the employer learned, or reasonably should have learned, of the alleged misconduct.” Goodridge v Ypsilanti Twp Bd, 451 Mich 446, 455-456; 547 NW2d 668 (1996). In so doing, the Court stated, “[W]e are persuaded that the statute should be interpreted in the manner in which it was understood to operate before the Court of Appeals decisions in these cases.” Id. at 455. The Supreme Court remanded the case to this Court for further consideration in light of the opinion. Thereafter, we remanded to the Ypsilanti Township Civil Service Commission for further fact finding. In our opinion remanding to the ytcsc, we acknowledged that the record is clear that Supervisor Allen did not have actual knowledge of Goodridge’s involvement in the conspiracy until July 22, 1986. However, the YTCSC was instructed to rule whether Allen reasonably should have learned of Goodridge’s misconduct before the running of the statutory period of limitation on July 18, 1986:
On the basis of the Supreme Court’s opinion and order, we must determine whether charges were filed within ninety days [sic] of time the employer “learned, or reasonably should have learned],]” of the alleged misconduct. Our original opinion stated that the fraud occurred in April of 1986, was discovered in July of 1986, and that petitioner was charged with misconduct via an October 16, 1986, letter. . . . Ninety days before October 16, 1986, was July 18, 1986. Thus, pursuant to the Supreme Court’s directive, we must determine whether the employer had actual knowledge on or before July 18, 1986, or reasonably should have learned of the misconduct on or before July 18, 1986. We find it necessary to remand because the ytcsc did not utilize this test when it initially decided this case. The ytcsc did hold that Ron Allen, the township official with charging authority, did not have “actual knowledge” of the petitioner’s claimed misconduct more than ninety days before *166charges were filed on October 16, 1986 (apparently believing Allen’s testimony that he did not become aware of any alleged improprieties by petitioner until July 22, 1986). Left unresolved under the new test announced by the Supreme Court is whether the employer “reasonably should have known” of the misconduct before July 18, 1996 [sic]. If so, the charges should have been dismissed.
We therefore remand this matter to the ytcsc for the resolution of this question within ninety days. [Goodridge v Ypsilanti Twp Bd, unpublished opinion per curiam of the Court of Appeals, issued September 3, 1997 (Docket No. 195973).]
Unbeknownst to us at the time of our remand, the composition of the Ypsilanti Township Civil Service Commission had again changed. By the time of the remand from this Court, the three civil service members who had “the opportunity to assess the demeanor and credibility of the numerous witnesses who testified” had been replaced. On remand, new ytcsc panel members, Gary Oxender, Jackie Mills, and Ralph Patterson, did not take any additional testimony but “reviewed the briefs and relevant portions of the testimony from the original hearings. . . .” Nevertheless, the 1997 ytcsc assessed the credibility of witnesses it had not seen or heard and made findings of fact. The 1997 ytcsc concluded that the charges brought against Goodridge were barred by the ninety-day statute of limitation because Supervisor Allen “reasonably should have known” of Goodiidge’s role in the YTCSC fraud before July 18, 1986. Contrary to the earlier decision of the YTCSC and the circuit court, the 1997 YTCSC ordered reinstatement of Goodridge as the Ypsilanti Township fire chief, as long as he is deemed to be physically qualified pursuant to the standards of the Institute of Public Safety Personnel.
*167m
Despite the unusual posture and circumstances of this case, we review the fact finding of the 1997 YTCSC under a deférential standard of review and will affirm if the decision is supported by substantial evidence. In re Payne, 444 Mich 679; 514 NW2d 121 (1994).
I have read and reviewed the record. After doing so, I would hold that the finding of the 1997 ytcsc that Supervisor Allen reasonably should have known of the misconduct of Jerry Goodridge before July 18, 1986, is not supported by substantial evidence on the whole record.
The 1997 YTCSC decision cites no evidence in the record that Allen should have known of petitioner’s involvement in the fraud before July 18, 1986. Rather, the decision simply makes an inference that is neither supportable nor logical. Inferences made by administrative agencies are supported by substantial evidence only when “the inferences made [are] legitimate and supportable.” Payne, (opinion by Boyle, J.) supra at 690-691, n 8. See also McBride v Pontiac School Dist (On Remand), 218 Mich App 113, 123; 553 NW2d 646 (1996). Further, “substantial evidence” is defined as
the amount of evidence that a reasonable mind would accept as sufficient to support a conclusion. While it consists of more than a scintilla of evidence, it may be substantially less than a preponderance. [Payne, supra at 692.]
The 1997 YTCSC infers that because Supervisor Allen was “alerted” to a “problem” with the civil service list before July 18, 1986, he should have known at that time of Goodridge’s involvement in the fraud. Such an inference is not reasonable and not supported by the evidence. Because the hiring list was a civil service *168list prepared by and certified by the members of the YTCSC, the reasonable inference should be that the “problem” involved the ytcsc, not Goodridge.
The testimony that the 1997 ytcsc deemed to be “credible in all regards” was that of Sergeant Susan K. Ledford of the Washtenaw County Sheriffs Department. However, testimony of Sergeant Ledford concerning the statute of limitations issue supports the position of the township, not petitioner. Sergeant Led-ford testified that although Allen advised her that he was first alerted to a potential problem with the civil service hiring list on July 4, 1986, he also told her that he had no reason to know of Goodridge’s involvement:
Commissioner Pifen . . . When you talked to Mr. Allen, did he ever indicate when he first became aware of problems with the hiring list?
The Witness [Sergeant Ledford]: Yes, he did.
Commissioner Pifer: When did he indicate he first became aware, to you?
The Witness: On the date we interviewed him the first time, he stated that it was on or about the 4th of July when he first became aware of the irregularities in the hiring procedure.
Commissioner Pifer: On or about the 4th of July?
The Witness: Correct.
Commissioner Pifer: Did he indicate what he became aware of on or about the 4th of July?
The Witness: I believe he just stated that he became aware of certain irregularities by what he was hearing about the building.
Commissioner Pifer: Was there any indication at that . time that the Fire Chief had any involvement in that irregularities [sic] at that time?
The Witness: I don’t believe he stated it, sir. I can check my report and see if he—
*169Commissioner Pifer: Would you do that, please?
(The witness complies)
The Witness: According to my report, sir, it states in the second paragraph, at Mr. Allen’s interview:
“Mr. Allen states that he first became aware of potential problems with the testing process or about the 4th of July 1986, through a conversation with Lester Wallen and Harold Owings.
At that time, Mr. Allen requested Harold Owings to conduct an investigation into the testing process.”
* * *
Q. [Mr. Winters] ... Now, as part of your initial perusal of some of the documents, you became aware that there was an allegation that Fire Chief Goodridge had transported an eligibility list, dated April 21, 1986, to the home of Commissioner Wallen who, upon reviewing that document, had voiced objections to that.
A. [Sergeant Ledford] That’s correct.
Q. Is that true?
A. Yes, sir.
Q. Did you have that document with you when you interviewed Mr. Ron Allen?
A. Yes, sir, we did.
Q. And do you recall specifically asking him questions in regards to whether or not he was aware that Mr. Goodridge had been in possession of that document and had actually taken it to Lester Wallen’s house requesting that he approve that document? Was that question asked of him?
A. Yes, sir, it was.
Q. What was his response to that question?
A. That he did not know that Mr. — or, that he did know that the allegations were made that Mr. Goodridge had taken that to Lester’s house.
Q. The question was — and maybe you have to review your report to refresh your memory, if you have to.
Did you ask him as to whether or not he was aware that he had been in possession of that document?
*170A. I understand the question now. He told me, no, he did not know.
Q. What did he actually state to you, if you recall, in regards to the question so that we’re not just talking generalities?
Was there a specific question and a specific response in regards to whether or not he had been aware that Chief Goodridge had taken this list over to Lester Wallen’s house on April 21, 1986?
A. Sir, if you approve, I’ll just read directly from my report as I quoted it there.
Mr. Allen replied to that question:
“No, I did not know. As a department head, it is not appropriate for Mr. Goodridge to have the list prior to it being posted or to be involved with developing the list.”
Q. Now, was there any type of an explanation or qualification that accompanied that statement in regards to it not being appropriate for a department head to be involved with developing a list or even being in possession of it prior to it being posted?
A. Yes. We asked Mr. Allen to go step-by-step through the hiring procedure. And at the conclusion of detailing that very specifically for us, he stated that procedurally he has no input on the testing process or the eligibility list; and that it’s the purpose of the Civil Service Commission and the reason it’s set up is to separate and to free the hiring process for any influence by the supervisor or other department heads.
The testimony of former Township Police Coordinator Harold Owings is also supportive of the township’s position that Supervisor Allen had no reason to know, prior to July 18, 1986, of Goodridge’s participation in the conspiracy to falsify the civil service hiring list. Owings testified that on July 16, 1986, he received a computer printout from the Michigan Municipal League of the tests taken by the firefighter applicants. The Municipal League printout confirmed *171that of the four applicants who had been certified as the most qualified by the YTCSC, one had failed the test and another had never taken the examination. As soon as these discrepancies were confirmed by the Municipal League printout,. Owings went to Allen’s office to inform the supervisor:
Q. [Mr. Winters] Now, once you discovered or once it became apparent that there were two persons who actually had been hired, one of whom had failed the examination, one of whom had never taken the written examination, what did you do?
A. [witness Harold Owings] Well, back up to the 16th. On July the 16th, after Mr. Wallen brought the computer printout in and we did the preliminary comparison of the eligibility list with the printout, he marched right over to Supervisor Allen’s office, not so much as supervisor but as the fire commissioner, and Lester said, “As a civil service representative, I am reporting to the fire commissioner that there’s discrepancies with the eligibility list.”
Q. Okay. That was done the same day that the documentation came in from the Michigan Municipal League?
A. That was done probably within a half an hour.
Q. . . . After Mr. Allen has been informed about the problem of July 16th, what happened next?
A. After Mr. Wallen told Fire Commissioner Supervisor Allen about the list and the discrepancies, about — well, it wasn’t ten or twenty — I’d say twenty minutes later, Mr. Allen come into my office and said, “What’s going on with the Civil Service Commission and your investigation?” And I said, “All I got is right here.” And I showed him the test results and the comparisons that we had done.
Q. Had you been doing an investigation prior to that day?
A. I had not personally, no.
Q. But you were asked as to what was going on in regards to an investigation. Was he referring to it as your investigation or just to an investigation that—
*172A. Well, apparently what information I had, based on what Mr. Wallen had told me that day.
Q. Basically, what did you know about what was going on?
A. Right. And I give him the copy of the printout and the test scores and said, “Here’s what it looks like.” And at that time, he said, “Go ahead and investigate it. Do it as soon as you can and get back with me.”
There is nothing in the testimony of Owings that would indicate that Supervisor Allen was alerted to the involvement of the petitioner Goodridge in the falsification of the civil service list.
Finally, the rambling testimony of T. R. Stumbo is of little significance other than to substantiate that on July 11 and July 17, 1986, Supervisor Allen was notified by another source of potential discrepancies with a civil service hiring fist. Like the testimony of the other witnesses, Stumbo’s testimony contains no evidence or reference to Goodridge’s participation in the fraud. The testimony of the remaining witnesses likewise offers no support for the conclusion reached by the 1997 ytcsc.
In summary, after my thorough review of the voluminous record, I conclude that there is no substantial evidence on the whole record that Supervisor Allen learned or reasonably should have learned of the misconduct of petitioner before July 18, 1986. As noted by the testimony of Supervisor Allen and of Sergeant Ledford, petitioner was prohibited from participating in the preparation and certification of the civil service list. Petitioner’s participation in the conspiracy to falsify the civil service list was unexpected and unforeseeable by any reasonable interpretation of the evidence. See, generally, MERC v Detroit Symphony *173Orchestra, Inc, 393 Mich 116; 223 NW2d 283 (1974), and Hunn v Madison Heights, 60 Mich App 326, 337; 230 NW2d 414 (1975).
Accordingly, I respectfully dissent. I would reverse the 1997 ytcsc decision and affirm the circuit court’s order affirming the termination of petitioner’s employment.

 After the reversal and remand by the Supreme Court, Judge Hoekstra was substituted for visiting Judge William G. Schma.